LAW OFFICES JMS Law Group, PLLC 1000 Woodbury Road, Suite 110 Woodbury, NY 1797 TELEPHONE:(516) 422-6285 FACSIMILE: (516) 422-6286 E-MAIL: jstein@jmslg.com February 16, 2011 Jennifer Thompson Accounting Branch Chief U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-4628 Re: Solar Acquisition Corp. Form 10-Q for Fiscal Quarter Ended September 30, 2010 Filed November 19, 2010 Form 8-K/A filed January 25, 2011 File No. 1-34438 Dear Ms. Thompson: As we discussed, this office represents the above referenced company and will be assisting the company in preparing its response to your letter dated January 31, 2011.The company may be delayed in complying with your request in a timely fashion.This shall confirm our agreement whereby you have granted the company an extension until March 1, 2011 to reply to your letter. If you have any questions or additional requests please contact the undersigned at the number above. Very truly yours, /s/Jeffrey M. Stein Cc: Peter Klamka
